 

Exhibit 10.2

 



ACKNOWLEDGEMENT AND AGREEMENT

 

This ACKNOWLEDGEMENT AND AGREEMENT (the “Agreement”) is effective as of May 7,
2020, by and between, Oncocyte Corporation (the “Company”) and Mitch Levine, an
individual (“Participant”), with reference to the following facts:

 

RECITALS

 

WHEREAS, the Company is facing, and is expected to continue to face, economic
hardship due to the COVID-19 pandemic;

 

WHEREAS, Participant and the Company have mutually agreed to defer some or all
of Participant’s compensation to a future date upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and the representations
and warranties contained in this Agreement, incorporating the recitals above,
and for other good and valuable consideration, the receipt and sufficiency of
which is acknowledged by the parties, the parties hereby covenant and agree as
follows:

 

AGREEMENT

 

1. Base Compensation Deferral. Notwithstanding any provision of Participant’s
employment agreement or service agreement with the Company, Participant hereby
agrees to defer (“Deferral”) Twenty Percent (20%)of Participant’s base salary
(or $2,745.35/per pay period) for each of the Company’s regular payroll periods
between May 11, 2020 and December 4, 2020 (total deferred amount, “Deferred
Compensation” and period between May 11, 2020 and December 4, 2020, the
“Short-Term Deferral Period”). The Company shall pay to Participant the total
value of Participant’s total Deferred Compensation, plus interest (“Interest”)
accruing (from the date Deferred Compensation was otherwise due to be paid until
the date it is actually paid) at an annual rate of Six Percent (6%)
(collectively, the “Deferral Amount”), no later than the Final Payment Date, as
defined below. Upon the termination of the Short-Term Deferral Period,
Participant’s base salary shall be reinstated.

 

2. Payment Method. As payment of the Deferral Amount, Company shall pay at least
Forty Percent (40%) of such Deferral Amount (which shall be deemed the portion
of the Deferral Amount that includes accrued Interest) in cash. The remaining
Sixty Percent (60%) of the Deferral Amount may be paid to Participant in (i)
cash; (ii) shares of the Company’s common stock; or (iii) some combination
thereof, as requested by the Participant at the time of payment and approved by
the Compensation Committee of the Company’s Board of Directors (the
“Committee”). For the purposes of any portion of the Deferral Amount which is
paid in shares of the Company’s common stock, the value of the Company’s shares
of common stock on the payment date shall be their Fair Market Value, as
determined under the Company’s 2018 Equity Incentive Plan (the “Plan”).

 

 -1- 

 

 

3. No Effect On Payments For Ancillary Services. Participant and the Company
acknowledge and agree that to the extent any compensation or benefit (including
any bonus entitlement and severance entitlement) is calculated by reference to
Participant’s base salary (other than Company’s contributions to its Oncocyte
401(k) plan), such compensation or benefit shall be calculated without taking
into account the Deferral (i.e., taking into account Participant’s original base
salary. Notwithstanding anything to the contrary in any Participant’s employment
agreement or service agreement, as applicable, Participant acknowledges and
agrees that Good Reason (or any similar term, in each case, as such term is
defined in the Participant’s employment agreement or service agreement, as
applicable, or any other agreement or arrangement by and between the Participant
and the Company or any of its affiliates) shall not be triggered, and
Participant shall not have the right to terminate Participant’s service
relationship with the Company for Good Reason, solely as a result of the
occurrence of the Deferral. In addition, Deferral shall not give rise to any
claim by Participant for constructive termination.

 

4. Final Payment Date. The Deferral Amount shall be paid to Participant on such
date as determined by the Committee, provided that it shall be paid no later
than (i) December 31, 2020, (ii) Participant’s service with the Company is
terminated by the Company without cause; or (iii) two business days following
the Company undergoing a Change of Control, as defined in the Plan (the earlier
of such events, a “Final Payment Date”).

 

5. Section 409A. The parties intend that this Agreement, as well as the payments
and benefits under this Agreement, shall be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) or, if not so exempt,
shall be treated in a manner which complies with the requirements of Section
409A, and the parties intend that this Agreement be construed and administered
in accordance with such intention. In the event that the parties determine that
the terms of this Agreement need to be modified in order to comply with Section
409A, the parties shall cooperate reasonably to do so in a manner intended to
best preserve the economic benefits of this Agreement. The Company makes no
representation that any or all of the payments or benefits described in this
Agreement will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such payment.
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A.

 

6. Amendment. This Agreement cannot be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought. The
execution of any amendment to this Agreement by all parties hereto shall
establish that such execution was made in accordance with any applicable
requirements for approval.

 

7. Entire Agreement. This Agreement, contains the entire agreement of the
parties and supersedes any prior written or oral agreements between them
respecting the subject matter contained in the Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 -2- 

 

 

IN WITNESS WHEREOF, the parties have executed this Participant Service Agreement
to be effective as of the date first set forth above.

 

COMPANY:

 

Oncocyte Corporation

 

  By:       Name:       Its:    

 

PARTICIPANT:

 

    Mitch Levine  

 

[Signature Page to ACKNOWLEDGEMENT AND AGREEMENT]

 

   

 



